968 F.2d 92
296 U.S.App.D.C. 356
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Sylvester JONES, Appellant,v.JUDICIARY BRANCH OF the UNITED STATES GOVERNMENT, et al.,
No. 91-5200.
United States Court of Appeals, District of Columbia Circuit.
June 26, 1992.Rehearing and Rehearing En BancDenied Sept. 16, 1992.

Before MIKVA, Chief Judge, and HARRY T. EDWARDS and RUTH BADER GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance and the response thereto, it is


2
ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its order filed May 14, 1991.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   The district court did not abuse its discretion in dismissing Jones' complaint as frivolous.   See Denton v. Hernandez, 60 U.S.L.W. 4346, 4348 (U.S. May 5, 1992);   Neitzke v. Williams, 490 U.S. 319, 325 (1989).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.